Citation Nr: 1636885	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Currently, the Veteran has a combined rating of 80 percent based on service-connection for coronary artery disease (CAD) rated as 60 percent disabling, diabetes mellitus, type II rated as 20 percent disabling and posttraumatic stress disorder (PTSD) rated as 30 percent disabling.  He meets the minimum schedular criteria for consideration of entitlement to a TDIU.  See 38 C.F.R. § 4.16(a) (2015).

At a VA examination in October 2010, the Veteran indicated he was retired due to a combination of the effects of his heart condition and memory impairment.  The RO inferred a claim for TDIU because the Veteran was service-connected for CAD.

In May 2011, the Veteran filed a formal claim for increased compensation based on unemployability.  He indicated ischemic heart disease prevented him from securing or following any substantially gainful occupation. 

Review of the claims file demonstrates that the Veteran filed for Social Security Administration (SSA) disability benefits in November 1999 on account of lumbar degenerative disc disease, status post myocardial infarction, status post bypass surgery, adult attention deficit disorder, and chronic pain and limitation.  Although the records associated with the grant of SSA disability benefits were requested but found to have been destroyed, the September 2000 decision letter indicates that benefits were granted because the Veteran was found to be able to perform the demands of no more than sedentary work and it was determined that he was unable to perform the requirements of his past job as a supervisor.  In the decision, it was noted that following his cardiac problems, the Veteran noticed cognitive problems including memory deficits and difficulty comprehending instructions.  

In a May 2011 statement in support of claim, the Veteran explained that after his heart attack and bypass surgery in 1997, his memory was affected.  He indicated having been a supervisor for his former employer before then but that afterward he had trouble remembering names, which caused him embarrassment.  He indicated having asked to step down in his job due to stress.  A July 1998 letter from the Veteran's former employment indicated they gave the Veteran two choices.  One allowed the Veteran to resign based on a letter he wrote June 1998 indicating he could no longer perform the essential duties of his supervisory position because it was "way to [sic] much stress . . ."  The other option was for the Veteran to take a different position.  It was indicated the Veteran had made clear in the June 1998 correspondence that he could handle all the paperwork for the alternate position and that is the option he chose.  A letter dated in October 1998 indicated the company had decided to reduce and reorganize the work force and they could not continue to offer the Veteran employment.  The Veteran has not worked since that time.

In August 2011, the Veteran underwent a VA examination to determine the severity of his service-connected heart disease and its impact on his employability.  It was noted the Veteran had dyspnea with mild to moderate exertion, but his heart disease did not render him unable to secure or maintain substantially gainful employment that was sedentary.  Notably, in August 2011, the examiner did not have the claims file for review and did not provide any opinion as to a possible relationship between memory loss and the Veteran's CAD/heart disease.

In his September 2011 notice of disagreement, the Veteran argued that even though the VA examiner opined that his heart disease did not prevent sedentary employment, the memory loss post myocardial infarction prevents him from securing gainful employment.  In his November 2011 Form 9, the Veteran explained that he was fully able to perform his supervisory responsibilities prior to having a heart attack and bypass surgery in 1997, but thereafter, his memory was not the same and he could not continue working. 

As to the relationship between the Veteran's heart condition and memory loss, the record includes a neurological examination report dated in December 2009 that identified mild cognitive impairment.  The examiner indicated it was likely the consequence of vascular etiology, particularly when noting executive dysfunction in the context of preserved verbal memory.

Since the time of the August 2011 examination, the Veteran has been service-connected for posttraumatic stress disorder (PTSD) and diabetes mellitus, type II which may also be affecting his employability.  

Upon consideration of the above, the Board finds it appropriate to remand the claim for an examination to determine the combined impact of the Veteran's service-connected disabilities on his employability.  The examiner should also be asked to opine as to the relationship, if any, between the Veteran's memory loss and his service-connected heart condition.

The Virtual VA (VVA) electronic records system appears to contain VA treatment records between September 2012 and October 2014.  Any outstanding VA treatment records should be associated with the claims file for review.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA medical records with the electronic claims file.

2.  Schedule the Veteran for a VA examination to determine the combined impact of his service-connected disabilities on his employability.  These disabilities include coronary artery disease (CAD), posttraumatic stress disorder (PTSD) and diabetes mellitus, type II.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred. 

The examiner should address the question of whether memory loss is a symptom of the Veteran's service-connected heart condition noting cognitive impairment was recognized after a heart attack in 1997.

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment. 

The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  The Veteran's age and any disability other than CAD, PTSD and diabetes mellitus, type II should not be considered.

A rationale must be provided for all opinions provided.

3.  After undertaking the development above, the Veteran's claim should be readjudicated. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

